             Case 3:18-cv-05275-RSL Document 178 Filed 03/10/21 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8
      SEAN WILSON,
                                                             Cause No. C18-5275RSL
 9
                            Plaintiff,

10
                  v.                                         ORDER APPROVING PLAINTIFFS’
                                                             CLASS NOTICE PLAN
11
      PTT, LLC,

12
                            Defendant.

13

14
           This matter comes before the Court on “Plaintiffs’ Motion for Approval of Class Notice
15

16   Plan.” Dkt. # 171. The form and methods of notice proposed by plaintiffs satisfy with Rule 23

17   and the Due Process Clause. There being no counterclaims of which absent class members need
18   be apprized, plaintiffs’ motion is GRANTED.
19

20         Dated this 10th day of March, 2021.

21
                                              Robert S. Lasnik
22                                            United States District Judge
23

24

25

26

27
     ORDER APPROVING PLAINTIFFS’
28   CLASS NOTICE PLAN - 1
